DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 06/03/2021 and the proposed examiner amendments authorized on 07/29/2022.
Claims 1-20 are currently pending in this application. Claims 1-8 and 10-20 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in communication with Brenda Flockhart-Shanks (reg. no. 61,645) on 07/29/2022.

The application has been amended as follows:
IN THE CLAIMS
Claim 1 (Amended): A method for privacy enhanced proximity detection, the method comprising: 
at a first party device:
generate a public key and an evaluation key for homomorphic encryption;
homomorphically encrypt a target user identifier using the public key or receive an homomorphically encrypted masked target location;
at a second party device without access to a target user identifier: 
receiving, from [[a ]] the first party device without access to user locations, a homomorphic encryption public key and [[a ]] the homomorphic encrypted target user identifier or homomorphic encrypted masked target location encrypted by the first party device using the public key; 
homomorphically encrypting a database of user locations and associated user identifiers using the public key; 
determining a homomorphic encrypted target user location associated with the received homomorphic encrypted target user identifier or the homomorphic encrypted masked target location; 
homomorphically computing a proximity search identifying one or more candidate users in the homomorphically encrypted database with homomorphic encrypted user locations proximate to the homomorphic encrypted target user location of the target user; [[and]] 
sending the first party device one or more homomorphic encrypted proximate user identifiers for the one or more respective candidate users identified as proximate to the target user in the proximity search; and
at the first party device:
decrypting using a secret key associated with the public key the received one or more homomorphic encrypted proximate user identifiers for the one or more respective candidate users identified to detect unencrypted identities of the respective user identified as proximate to the target user in the proximity search. 

Claim 2 (Amended): The method of claim 1 comprising, at the first party: 
generating a private key corresponding to the public key;
receiving from the second party device the one or more homomorphic encrypted proximate user identifiers for the one or more respective candidate users identified as proximate to the target user in the proximity search; and 
decrypting, using the private key, the one or more homomorphic encrypted proximate user identifiers to detect unencrypted identities of the one or more respective users identified as proximate to the target user in the proximity search, without accessing the target user, candidate users, or proximate users’ locations.

Claim 3 (Amended): The method of claim 1, wherein the second party device does not share user locations with the first party device in encrypted or unencrypted forms. 

Claim 4 (Amended): The method of claim 1 comprising, at the second party device, receiving a coarse region of interest that is sufficiently large to not be traceable to any one user therewithin; and performing the proximity search targeted to a subset of the homomorphically encrypted database filtered to locations within the coarse region and excluding locations outside the coarse region. 

Claim 5 (Amended): The method of claim 1 comprising, at the second party device, encoding the user identifiers in the database to reduce their data length prior to homomorphically encrypting the database. 

Claim 6 (Amended): The method of claim 1 comprising, at the second party device, homomorphically encrypting and masking the user locations for one or more users; sending the homomorphic encrypted masked user locations to the first party; and receiving the homomorphic encrypted masked target location selected by the first party device from the homomorphic encrypted masked user locations. 

Claim 7 (Amended): The method of claim 1 comprising, at the second party device, storing the database of user locations at a secure server inaccessible to the first party.

Claim 8 (Amended): The method of claim 1 comprising, at the second party device, storing the database of user locations in homomorphically encrypted form, and not in unencrypted form.

Claim 10 (Amended): The method of claim 1, wherein the database of user locations is initially homomorphically encrypted using a second public key different than the public key received from the first party device, the method further comprising, at the second party device, performing proxy re-encryption to swap homomorphically encrypting the database of user locations by the second public key to the public key received from the first party. 

Claim 11 (Amended): A system for privacy enhanced proximity detection, the system comprising: 
a first party device, comprising one or more processors including one or more memories storing instructions that when executed cause the one or more processors to: 
generate a public key and an evaluation key for homomorphic encryption; 
homomorphically encrypt a target user identifier using the public key or receive an homomorphically encrypted masked target location;
a second party device, without access to a target user identifier, comprising:
a homomorphically encrypted database of user locations and associated user identifiers that is homomorphic encrypted using a public key received from a first party device that does not have access to the user locations;
one or more processors including one or more memories storing instructions that when executed cause the one or more processors 
receive, from the first party, [[a ]]the homomorphic encrypted target user identifier or homomorphic encrypted masked target location encrypted by the first party device using the public key,
determine a homomorphic encrypted target user location associated with the received homomorphic encrypted target user identifier or the homomorphic encrypted masked target location,
homomorphically compute a proximity search identifying one or more candidate users in the homomorphically encrypted database with homomorphic encrypted user locations proximate to the homomorphic encrypted target user location of the target user, and
send the first party device one or more homomorphic encrypted proximate user identifiers for the one or more respective candidate users identified as proximate to the target user in the proximity search; and
	the first party device also is caused to: 
decrypt using a secret key associated with the public key the received one or more homomorphic encrypted proximate user identifiers for the one or more respective candidate users identified to detect unencrypted identities of the respective user identified as proximate to the target user in the proximity search.

Claim 12 (Amended): The system of claim 11 comprising the first party device having one or more processors configured to: 
generate a private key corresponding to the public key,
receive from the second party device the one or more homomorphic encrypted proximate user identifiers for the one or more respective candidate users identified as proximate to the target user in the proximity search, and 
decrypt, using the private key, the one or more homomorphic encrypted proximate user identifiers to detect unencrypted identities of the one or more respective users identified as proximate to the target user in the proximity search, without accessing the target user, candidate users, or proximate users’ locations.

Claim 13 (Amended): The system of claim 11, wherein the second party device does not share user locations with the first party device in encrypted or unencrypted forms. 

Claim 14 (Amended): The system of claim 11, wherein the one or more processors at the second party device are configured to identify a coarse region of interest that is sufficiently large to not be traceable to any one user therewithin; and perform the proximity search targeted to a subset of the homomorphically encrypted database filtered to locations within the coarse region and excluding locations outside the coarse region. 

Claim 15 (Amended): The system of claim 11, wherein the one or more processors at the second party device are configured to encode the user identifiers in the database to reduce their data length prior to homomorphically encrypting the database. 

Claim 16 (Amended): The system of claim 11, wherein the one or more processors at the second party device are configured to:
homomorphically encrypt and mask the user locations for one or more users, 
send the homomorphic encrypted masked user locations to the first party, and 
receive the homomorphic encrypted masked target location selected by the first party device from the homomorphic encrypted masked user locations. 

Claim 17 (Amended): The system of claim 11, wherein the one or more processors at the second party device are configured to store the homomorphically encrypted database of user locations at a secure server inaccessible to the first party.

Claim 18 (Amended): The system of claim 11, wherein the one or more processors at the second party device are configured to store the database of user locations in homomorphically encrypted form, and not in unencrypted form.

Claim 19 (Amended): The system of claim 11, wherein the homomorphically encrypted database of user locations is initially encrypted using a second public key different than the public key received from the first party, and the one or more processors at the second party device are further configured to perform proxy re-encryption to swap homomorphically encrypting the database of user locations by the second public key to the public key received from the first party.

Claim 20 (Amended): A non-transitory computer readable storage medium for privacy enhanced proximity detection, the computer readable storage medium having instructions stored thereon, which when executed by one or more processors, cause the processors to:
at a first party device:
generate a public key and an evaluation key for homomorphic encryption; 
homomorphically encrypt a target user identifier using the public key or receive an homomorphically encrypted masked target location;
  	 at a second party device without access to a target user identifier: 
receive, from a first party device without access to user locations, [[a ]]the homomorphic encryption public key and a homomorphic encrypted target user identifier or homomorphic encrypted masked target location encrypted by the first party device using the public key;
homomorphically encrypt a database of user locations and associated user identifiers using the public key; 
determine a homomorphic encrypted target user location associated with the received homomorphic encrypted target user identifier or the homomorphic encrypted masked target location;
homomorphically compute a proximity search identifying one or more candidate users in the homomorphically encrypted database with homomorphic encrypted user locations proximate to the homomorphic encrypted target user location of the target user; [[and]]
send the first party device one or more homomorphic encrypted proximate user identifiers for the one or more respective candidate users identified as proximate to the target user in the proximity search; and
at the first party device:
decrypt using a secret key associated with the public key the received one or more homomorphic encrypted proximate user identifiers for the one or more respective candidate users identified to detect unencrypted identities of the respective user identified as proximate to the target user in the proximity search.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art:
US 2017/0099133 A1 by Gu et al. teaches a system and method for providing location-based service LBS to users while keeping the user’s information confidential from both the LBS provider and the third-party business using cryptographic techniques of homomorphic cryptosystems – see abstract, figs. 2-3, paras. 0004, 0005; 
US 9,825,758 B2 by Feng et al. discloses a system for providing a k-nearest neighbor model with the server computer homomorphically computing a distance between the encrypted input vector of the user device and vectors stored in the k-nearest neighbor model – see abstract, figs. 2-7, columns 2-5; 
US 2020/0327252 A1 by MCFALL et al. teaches a system for preventing access to a raw dataset by enabling privacy preserving aggregate queries over location data wherein the ID in the datasets are consistently masked using the homomorphic encryption techniques – see abstract, figs. 2-5, paras. 0084, 0172, 0173, 0538, 1172.
However, the prior art does not teach all the limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495